740 N.W.2d 263 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Lee DEKUBBER, Defendant-Appellant.
Docket No. 134663. COA No. 278507.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the July 13, 2007 order of the Court of Appeals is considered. We DIRECT appellate counsel, Vicki L. Armstrong, to file a supplemental brief addressing the reason(s) for her failure to timely file the defendant's delayed application for leave to appeal in the Court of Appeals, which led to administrative dismissal of the application on jurisdictional grounds. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.